UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 5125 Dreyfus Variable Investment Fund (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1. Proxy Voting Record Dreyfus Variable Investment Fund DVIF – MONEY MARKET PORTFOLIO DVIF QUALITY BOND PORTFOLIO The Portfolios did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Variable Investment Fund DVIF - APPRECIATION PORTFOLIO ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director W. James Farrell For Withhold Management 1.4 Elect Director H. Laurance Fuller For Withhold Management 1.5 Elect Director Edward M. Liddy For Withhold Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For Withhold Management 1.8 Elect Director Samuel C. Scott III For For Management 1.9 Elect Director Glenn F. Tilton For For Management 1.10 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Pharmaceutical Price Against Against Shareholder Restraint ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For Against Management 2 Elect Director Gerald L. Baliles For Against Management 3 Elect Director John T. Casteen III For Against Management 4 Elect Director Dinyar S. Devitre For For Management 5 Elect Director Thomas F. Farrell II For Against Management 6 Elect Director Thomas W. Jones For Against Management 7 Elect Director George Munoz For For Management 8 Elect Director Nabil Y. Sakkab For For Management 9 Elect Director Michael E. Szymanczyk For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency None One Year Management 13 Cease Production of Flavored Tobacco Against Against Shareholder Products APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2011 Meeting Type: Annual Record Date: DEC
